[Cite as State v. Karns, 2021-Ohio-1836.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      GREENE COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :   Appellate Case No. 2020-CA-35
                                                 :
 v.                                              :   Trial Court Case No. 2020-CR-321
                                                 :
 JEFFREY A. KARNS                                :   (Criminal Appeal from
                                                 :   Common Pleas Court)
         Defendant-Appellant                     :
                                                 :

                                            ...........

                                            OPINION

                              Rendered on the 28th day of May, 2021.

                                            ...........

MARCY A. VONDERWELL, Atty. Reg. No. 0078311, Assistant Prosecuting Attorney,
Greene County Prosecutor’s Office, 61 Greene Street, Suite 200, Xenia, Ohio 45385
     Attorney for Plaintiff-Appellee

ADAM JAMES STOUT, Atty. Reg. No. 0080334, 5335 Far Hills Avenue, Suite 109,
Dayton, Ohio 45429
      Attorney for Defendant-Appellant

                                            .............




WELBAUM, J.
                                                                                       -2-


      {¶ 1} Defendant-Appellant Jeffrey A. Karns appeals from his conviction for

domestic violence, following a jury trial. According to Karns, his conviction was based

on insufficient evidence, because his prior conviction from Indiana is not substantially

similar to a conviction under R.C. 2919.25. Karns also contends that his conviction was

against the manifest weight of the evidence.

      {¶ 2} At trial, Karns stipulated to a prior conviction for domestic battery under

Ind.Code 35-42-2-1.3, which was used to enhance his domestic violence charge to a

third-degree felony. Under a plain error review, there was no error in using the prior

conviction to enhance the degree of the offense, because the Indiana statute and R.C.

2919.25(A) are substantially equivalent. Karns’s conviction also was not against the

manifest weight of the evidence. Accordingly, the judgment of the trial court will be

affirmed.



                             I. Facts and Course of Proceedings

      {¶ 3} On June 5, 2020, an indictment was filed in the Greene County Common

Pleas Court charging Karns with domestic violence for having knowingly caused or having

attempted to cause physical harm to a family or household member in violation of R.C.

2919.25(A). The domestic violence charge was elevated to a third-degree felony due to

Karns’s two prior convictions for domestic violence: one in Greene County, Ohio, and

another in Indiana.

      {¶ 4} The charge against Karns arose from an incident that occurred on May 25,

2020, at a residence in Fairborn, Ohio, where Karns and the victim, M.L., were living.

Transcript of Jury Trial and Sentencing Hearing (“Tr.”), p. 14, 24, and 56. M.L. had lived
                                                                                        -3-


at the house, which she leased, for about six years before the incident. Id. at p. 56 and

59. M.L. and Karns were involved romantically, and Karns had been living at the house

for a little over a year. Id. at p. 58. Normally, M.L. worked during the week, but she was

off work for the holiday (Memorial Day) and for COVID-19 testing. Id. at p. 57.

      {¶ 5} On Memorial Day, M.L. woke up between 8:30 and 9:30 a.m. Id. at p. 61.

M.L. has two children, but only her daughter, age four, was with her that day. Id. At

some point during the morning, Karns wanted to drive M.L.’s car to the grocery, but she

refused because he did not have a driver’s license. Id. at p. 62-63. However, M.L. did

take Karns to Kroger and waited in the car with her daughter. She then drove to a drive-

thru so Karns could get beer. Id. at p. 63. After that, they returned home. M.L. could

tell that Karns was in a bad mood and wanted to avoid it, so she took her daughter to a

thrift store around 11:30 a.m. She then went to her cousin’s house and to her father’s

house before returning home. Id. at p. 64-65.

      {¶ 6} The plan that day had been for M.L. to pick up Karns’s two children from their

mother’s house, but M.L. texted her and asked if she would bring them over. Id. at p. 64.

When M.L. arrived back home around 4:30 or 5:00 p.m., Karns and his two sons, ages

four and seven, were there and were preparing to walk to the drive-thru or gas station.

Id. at p. 65-66. There was a discussion about returning Karns’s children to their mother

after they got back from the store, and Karns and M.L. had an argument. Id. at p. 66.

      {¶ 7} At the time, M.L. was in her son’s bedroom, picking up clothes. M.L. could

tell that Karns was intoxicated. Karns got in her face, and M.L. told him that she could

not take it anymore, and that she did not want to be with him. Tr. at p. 66-67. Karns

said he was going to drive his children home in M.L.’s car, and she told him no. At that
                                                                                        -4-


point, Karns grabbed M.L. by her hair, which hurt. There was then a lot of pushing and

shoving on Karns’s part. He dragged M.L. around, through her son’s room, to a doorway

where the kitchen and bathroom were. Id. at p. 67-68. That was not the end of the

argument, though. Karns kept trying to take M.L.’s keys, and she kept saying no. Id. at

p. 68.

         {¶ 8} At some point, the argument turned physical again. Karns kept trying to

shove M.L. out to take the children home. Because Karns’s children were playing in

puddles, were wet, and did not have a change of clothing, M.L. wanted to get towels from

the bathroom to put down in her car. Id. at p. 69. Karns kept shoving M.L., and she

was shoved into the bathtub. When that happened, the shower curtain came down with

her. Id. at p. 69-70 and 94. M.L. felt pain to the back of her arm and believed she had

hit her elbow on the tub or tile. Karns then yanked M.L. out of the bathtub and with his

hand on her neck and held her up against the back wall of the bathroom. M.L. also felt

discomfort or pain at that time. Id. at p. 69-70.

         {¶ 9} After the argument, M.L. left the house without her shoes and her phone, as

Karns would not let her use the phone to call his children’s mother to pick them up or to

call the police. M.L. then took Karns’s children to their mother’s house and dropped them

off. Id. at p. 71-72, and 74-75. From there, M.L. drove to the house of her daughter’s

aunt (B.J.), who lived around the corner from M.L. At that point, M.L. wanted someone

with her for safety, and she also wanted to use B.J.’s phone to call the police. Id. at p.

75. B.J. and M.L.’s son, who apparently was visiting with B.J., then got into the car.

M.L. wanted to go back to her house to get her purse, cigarettes, and cell phone. She

later discovered that Karns had broken her phone. Id. at p. 72 and 75-76.
                                                                                         -5-


      {¶ 10} However, when M.L. pulled up in front of her house, Karns came out. At

first, Karns did not see that she had someone else in the car. When he did, he told her

to “to go ahead and get Jonny Law out here.” As they were backing out of the driveway,

B.J. called 911 (Fairborn Dispatch) and gave the phone to M.L. After speaking to the

dispatcher, M.L. drove around the corner and waited for the police to arrive; when they

did so, she went back to her own house. Tr. at p. 77.

      {¶ 11} During the 911 call, M.L. did not initially say that Karns had placed his hands

on her, although she told them that later. She explained that by saying that she did not

describe what had happened because she had two children in the car and they had

already seen a lot. Id. at p. 78 and 81.

      {¶ 12} As a result of the 911 call, two City of Fairborn Patrol Officers (Mark Kohler

and Cara Foreman) were dispatched to M.L.’s residence. The call initially was for a peace

officer, but subsequently changed to report an earlier domestic violence incident. (Calls

for peace officers are civil matters and are typically used for property pick-up or child

exchanges.) Id. at p. 16-17 and 41-42. Both officers arrived about the same time,

around 6:00 p.m. Id. at p. 17 and 29. They walked up to the driveway and began

speaking with the female who had called them. Id. at p. 18. At that point, a male (Karns)

came out of the house and started talking to the police. Karns appeared angry and was

yelling at them that they did not need to do anything and that the female was lying. Id.

at p. 18-19. The police had not yet told Karns what the female was saying. Id. at p. 20.

      {¶ 13} Officer Kohler told Karns to go back into the house and that he would speak

to him shortly about what the female was communicating. However, Karns continued to

yell. At that point, Kohler began walking toward Karns and eventually walked inside the
                                                                                             -6-


house with him. Id. Kohler could smell alcohol on Karns, and Karns was carrying a

drink. Id. at p. 21.

       {¶ 14} Officer Foreman stayed outside and talked with M.L., who then began telling

her about the incident that had occurred earlier. While they were talking, Foreman

observed injuries on M.L., who pointed to an injury to her left-elbow area where there was

some bruising and redness. M.L.’s neck was also red. These injuries were visible to

Foreman. Tr. at p. 44 and 46. After this conversation, the nature of the call changed to

a domestic violence incident. Id. at p. 45.

       {¶ 15} Foreman then went into the house and told Kohler what M.L. had said.

Initially when Kohler was alone in the house with Karns, Karns was relatively calm.

However, when Karns learned of the allegations, he began getting angry and upset again.

At that point, Kohler decided to call for other officers in case of an altercation, and Fairborn

Police Officers Walton, Hunsbarger, and Lightner responded. Id. at p. 22, 23, and 24.

While he was with Karns, Kohler did not see any scratches, bite marks, or visible injuries

on Karns. Id. at p. 38.

       {¶ 16} After the additional officers arrived, Karns was taken into custody and was

told he was being arrested for one count of domestic violence. Karns was angry and

protested, but he did cooperate initially by turning around and putting his hands behind

his back. Id. at p. 24-25. Karns did not wish to walk out easily, however; as a result,

two officers picked him up by the arms and carried him out. Id. at p. 25. When Karns

was carried to the police cruiser, he was yelling and screaming. Id. at p. 49.

       {¶ 17} Officer Hunsbarger assisted Kohler by taking photos of the scene and the

victim. Hunsbarger saw and documented a bruise on M.L.’s arm and an injury to her
                                                                                           -7-


neck, which he described as redness. Tr. at p. 114, 115, and 117, and State’s Exhibits

4 and 6.      Hunsbarger also took a photo of the bathroom, which indicated that the

shower rod was back up. Id. at p. 36, 94, 121, and 125 and Defendant’s Ex. F. M.L.

testified that this was not how the shower rod looked when she left the house. Id. at p.

73.

        {¶ 18} After the incident, the police offered M.L. medical attention for her injuries,

but she declined. Id. at p. 26 and 95. The following day, Fairborn Police Detective Alan

Kraker received the case for follow-up. When he did so, he followed standard protocol.

Id. at p. 129. For almost four years, Kraker had been the detective in charge of domestic

violence investigations. Id. at p. 136.

        {¶ 19} About four days elapsed before Kraker was contacted by M.L., who said

she had been waiting for a new phone to call him back because her phone had been

damaged during the incident. Id. at p. 131. Kraker and M.L. spoke about the incident,

and what she reported appeared consistent with what Kraker had learned from the 911

call, Officer Kohler’s report, and M.L.’s written statement. Id. Kraker presented the

information to the grand jury on June 3, 2020, and an indictment was filed on June 5,

2020.

        {¶ 20} On June 19, 2020, Karns was arraigned and pled not guilty. The court then

held a jury trial on August 24 and 25, 2020, after which the jury found Karns guilty as

charged. At a sentencing hearing held on August 27, 2020, the court sentenced Karns

to 36 months in jail, with 95 days jail credit, and imposed a $5,000 fine. Karns timely

appeals from his conviction.
                                                                                          -8-


                                  II. Sufficiency of the Evidence

       {¶ 21} Karns’s First Assignment of Error states that:

              Mr. Karns’s Conviction for a Third Degree Felony of Domestic

       Violence Was Without Sufficient Evidence, Because the Stipulation of His

       Prior Conviction from Indiana Was Not Substantially Similar to a Conviction

       Under R.C. 2919.25.

       {¶ 22} Under this assignment of error, Karns contends that R.C. 2919.25(A) and

the statute involved in his Indiana domestic violence conviction are not substantially

similar, and that, as a result, the Indiana conviction should not have been used to enhance

the degree of his offense and his sentence. In response, the State argues that we may

review only for plain error because Karns did not raise this issue at trial. The State also

maintains that the statutes are substantially similar.

       {¶ 23} “A sufficiency of the evidence argument challenges whether the state has

presented adequate evidence on each element of the offense to allow the case to go to

the jury or to sustain the verdict as a matter of law.” State v. Cherry, 171 Ohio App.3d

375, 2007-Ohio-2133, 870 N.E.2d 808, ¶ 9 (2d Dist.), citing State v. Thompkins, 78 Ohio

St.3d 380, 387, 678 N.E.2d 541 (1997). “The proper test to apply to the inquiry is the

one set forth in paragraph two of the syllabus of State v. Jenks (1991), 61 Ohio St.3d 259,

574 N.E.2d 492: ‘An appellate court's function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at trial to

determine whether such evidence, if believed, would convince the average mind of the

defendant's guilt beyond a reasonable doubt. The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact
                                                                                           -9-


could have found the essential elements of the crime proven beyond a reasonable

doubt.’ ” Id. at ¶ 9.

       {¶ 24} In addressing the arguments, we first note that, rather than simply failing to

raise this issue at trial, Karns actually stipulated that the Ohio and Indiana statutes are

substantially similar. At trial, the parties stipulated to the following facts:

                 Number 1 – The Defendant, Jeffrey A. Karns, has twice previously

       been convicted of an offense of violence where the victim in each of the

       prior two offenses of violence was a family or household member, to wit:

       Domestic Violence in Greene County Court of Common Pleas, case number

       2017 CR 0196; and Domestic Battery, in Montgomery County Municipal

       Court, Indiana, case number 54C01010CM00134.

                 Number 2: The offense of Domestic Battery, as codified under the

       law of the State of Indiana, is substantially similar to the offense of Domestic

       Violence, as codified under the law of the State of Ohio.

Tr. at p. 127-128. The court then included these stipulations in its instructions to the jury.

Id. at p. 192.

       {¶ 25} By failing to object, Karns waived any error. State v. Kirkland, 160 Ohio

St.3d 389, 2020-Ohio-4079, 157 N.E.3d 716, ¶ 71. In this circumstance, we consider

the matter only if the defendant shows that “an error occurred, that it was plain, and that

it affected his substantial rights.” Id., citing State v. Barnes, 94 Ohio St.3d 21, 27, 759

N.E.2d 1240 (2002). An error is “a deviation from a legal rule.” Barnes at 27. “To be

‘plain’ within the meaning of Crim.R. 52(B), an error must be an ‘obvious’ defect in the

trial proceedings.” Id., quoting State v. Sanders, 92 Ohio St.3d 245, 257, 750 N.E.2d 90
                                                                                           -10-


(2001). (Other citation omitted.) And, to be substantial, ”the trial court's error must have

affected the outcome of the trial.” Id.

       {¶ 26} “Even if a forfeited error satisfies these three prongs, however, Crim.R.

52(B) does not demand that an appellate court correct it. Crim.R. 52(B) states only that

a reviewing court ‘may’ notice plain forfeited errors; a court is not obliged to correct them.”

Id. The Supreme Court of Ohio has also “acknowledged the discretionary aspect of

Crim.R. 52(B) by admonishing courts to notice plain error ‘with the utmost caution, under

exceptional circumstances and only to prevent a manifest miscarriage of justice.’ ” Id.,

quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978), paragraph three of the

syllabus.

       {¶ 27} After review, we find that the first prong of the plain error doctrine has not

been satisfied, because there was no legal error. This is based on the fact that the

statutes in question are substantially equivalent.

       {¶ 28} Regarding whether criminal statutes are similar, the Supreme Court of Ohio

has held that:

       [I]n order to determine whether an out-of-state conviction is substantially

       equivalent to a listed Ohio offense, a court must initially look only to the fact

       of conviction and the elements of the relevant criminal statutes, without

       considering the particular facts disclosed by the record of conviction. If the

       out-of-state statute defines the offense in such a way that the court cannot

       discern from a comparison of the statutes whether the offenses are

       substantially equivalent, a court may go beyond the statutes and rely on a

       limited portion of the record in a narrow class of cases where the factfinder
                                                                                        -11-


       was required to find all the elements essential to a conviction under the

       listed Ohio statute. To do so, courts are permitted to consult a limited

       range of material contained in the record, including charging documents,

       plea agreements, transcripts of plea colloquies, presentence reports,

       findings of fact and conclusions of law from a bench trial, jury instructions

       and verdict forms, or some comparable part of the record.

State v. Lloyd, 132 Ohio St.3d 135, 2012-Ohio-2015, 970 N.E.2d 870, ¶ 31 (finding the

“modified categorical approach” followed in Taylor v. United States, 495 U.S. 575, 110

S.Ct. 2143, 109 L.Ed.2d 607 (1990), to be “apt”). Accordingly, we will first review the

statutes involved to decide if they are substantially equivalent.

       {¶ 29} Karns was charged with having violated R.C. 2919.25(A), which provides

that “No person shall knowingly cause or attempt to cause physical harm to a family or

household member.”        Physical harm is defined as “any injury, illness, or other

physiological impairment, regardless of its gravity or duration.” R.C. 2901.01(A)(3).

       {¶ 30} Where, as here, an individual has previously been convicted twice of

domestic violence, the crime is elevated to a third-degree felony. R.C. 2919.25(D)(4).

For this enhancement to occur, each offense used for enhancement must meet the

following definition in R.C. 2919.25(D)(3), i.e., that:

       [T]he offender previously has pleaded guilty to or been convicted of

       domestic violence, a violation of an existing or former municipal ordinance

       or law of this or any other state or the United States that is substantially

       similar to domestic violence, a violation of section 2903.14, 2909.06,

       2909.07, 2911.12, 2911.211, or 2919.22 of the Revised Code if the victim
                                                                                          -12-


      of the violation was a family or household member at the time of the

      violation, a violation of an existing or former municipal ordinance or law of

      this or any other state or the United States that is substantially similar to any

      of those sections if the victim of the violation was a family or household

      member at the time of the commission of the violation, or any offense of

      violence if the victim of the offense was a family or household member at

      the time of the commission of the offense,

      {¶ 31} R.C. 2919.25(D)(3) uses the term “substantially similar,” which is close to

“substantially equivalent.” In Lloyd, the supreme court stated:

      [T]he Ohio statutory phrase “substantially equivalent” expressly leaves

      room for potential distinctions between the out-of-state statute and the

      relevant Ohio statute. Miller v. Cordray, 184 Ohio App.3d 754, 2009-Ohio-

      3617, 922 N.E.2d 973, ¶ 15; Core v. State, 191 Ohio App.3d 651, 2010-

      Ohio-6292, 947 N.E.2d 250, ¶ 13. “Equivalent” means “like in signification

      or import.” Webster's Third New International Dictionary 769 (1986). The

      General Assembly chose to modify “equivalent” with “substantially,” which

      means “being that specified to a large degree.” Id. at 2280. It is similarly

      defined as “ ‘being largely but not wholly that which is specified.’ ” Swan

      Creek Twp. v. Wylie & Sons Landscaping, 168 Ohio App.3d 206, 2006-

      Ohio-584, 859 N.E.2d 566, ¶ 28, quoting Merriam Webster's Collegiate

      Dictionary 1174 (10th Ed.1996). “Substantially” is the operative word.

(Emphasis sic.) Lloyd, 132 Ohio St.3d 135, 2012-Ohio-2015, 970 N.E.2d 870, at ¶ 28.

      {¶ 32} According to Karns, the Indiana statute in question, Ind.Code 35-42-2-1.3,
                                                                                          -13-


is not substantially similar to R.C. 2919.25 because it does not require a finding of physical

harm or injury. As indicated, one of Karns’s prior domestic violence convictions was for

domestic battery in an Indiana case.

       {¶ 33} The public records for the Montgomery Circuit Court indicate that Karns was

charged on September 24, 2007, with having committed “Domestic Battery,” in violation

of Ind.Code 35-42-2-1.3.1 After Karns pled guilty, the court found him guilty of a class A

misdemeanor on May 9, 2008.

       {¶ 34} Ind.Code 35-42-2-1.3 was enacted in 1999 and was amended several times

thereafter.   The version in effect at the time of Karns’s 2007 charge and his 2008

conviction provided, in pertinent part, that:

       A person who knowingly or intentionally touches an individual who:

              (1) is or was a spouse of the other person;

              (2) is or was living as if a spouse of the other person as provided in

       subsection (b); (c); or

              (3) has a child in common with the other person;

       in a rude, insolent, or angry manner that results in bodily injury to the person

       described in subdivision (1), (2), or (3) commits domestic battery, a Class A

       misdemeanor.


1  See https://public.courts.in.gov/mycase#/vw/CaseSummary/ (accessed on May 4,
2021). We are allowed to take judicial notice of public records that are accessible on the
internet. E.g., State v. Derrick, 2d Dist. Montgomery No. 28878, 2021-Ohio-1330, ¶ 9.
As noted, the stipulation stated that Karns’s case was in Montgomery Municipal Court
and that the case number case was 54C01010CM00134. Tr. at p. 127-128. However,
the case number was actually 54C01-0710-CM-000134, and the court was the
Montgomery Circuit Court in Montgomery County, Indiana. Montgomery County does
not have a municipal court. It has one circuit court and two superior courts. See
https://www.in.gov/courts/local/montgomery-county/ (accessed on May 4, 2021).
                                                                                         -14-


(Emphasis added.) 2006 Ind. Legis. Serv. P.L. 129-2006 (H.E.A. 1281), Section 1.

      {¶ 35} This version was effective until February 22, 2012, when it was further

amended, but not in any manner relevant here. See 2012 Ind. Legis. Serv. P.L. 6-2012

(H.E.A. 1009), Section 225.      Specifically, the amended statute still contained the

requirement of “bodily injury.” However, effective July 1, 2014, this term was removed

from Ind.Code 35-42-2-1.3, and it has not again been part of the statute. See 2013 Ind.

Legis. Serv. P.L. 158-2013 (H.E.A. 1006), Section 421.

      {¶ 36} Accordingly, Karns is simply incorrect in arguing that Indiana’s statute did

not require bodily injury at the time of his conviction. That may be true at the present

time, but when Karns was charged and convicted, Ind.Code 35-42-2-1.3 did require that

the offender’s act result in bodily injury. This is very similar to the requirement in R.C.

2919.25(A) that an offender must cause or attempt to cause physical harm. Ohio’s

statute is a bit broader, in also allowing an attempt to cause harm to suffice, but that is

not significant. Statutes must be substantially or “to a large degree” alike; they need not

be identical. Lloyd, 132 Ohio St.3d 135, 2012-Ohio-2015, 970 N.E.2d 870, at ¶ 28.

      {¶ 37} Furthermore, while not critical to the analysis, Indiana’s definition of “bodily

injury” is also substantially similar to Ohio’s definition. See Bailey v. State, 979 N.E.2d

133, 135-36 (Ind.2012) (noting that under Ind.Code. 35-31.5-2˗29, bodily injury is defined

as “ ‘any impairment of physical condition, including physical pain.’ ”) In Bailey, the

Supreme Court of Indiana concluded that, under this statute, “physical pain is an

impairment of physical condition,” and that “any degree of physical pain may constitute a

bodily injury.” Id. at 138 and 142. Thus, the court held that sufficient evidence existed

to support the defendant’s domestic violence conviction where his wife testified “that she
                                                                                          -15-


was shoved and repeatedly poked in the forehead and that each of these acts caused

her pain.” Id. at 142.

       {¶ 38} Similarly, R.C. 2901.01(A)(3) defines “[p]hysical harm to persons” as “any

injury, illness, or other physiological impairment, regardless of its gravity or duration.” As

in Indiana, Ohio courts have held that “ ‘[t]here is no requirement that pain must be

demonstrated by an outward physical manifestation in order to constitute physical harm.’ ”

State v. Holloman, 10th Dist. Franklin No. 06AP-01, 2007-Ohio-840, ¶ 22, quoting State

v. Lohr, 9th Dist. Lorain No. 03CA008265, 2004-Ohio-1609, ¶ 6. See also State v.

Johnson, 2d Dist. Greene No. 88-CA-83, 1989 WL 43040, *4 (Apr. 27, 1989) (“physical

harm, as defined in R.C. 2901.01(C),2 is defined broadly enough to include the infliction

of pain by grabbing all, or some portion, of the male genital organ”); State v. Neff, 10th

Dist. Franklin No. 92AP-655, 1992 WL 250253, *2 (Sept. 30, 1992) (grabbing of victim,

jerking him around very hard and causing him pain was physical harm); State v. Daniels,

2018-Ohio-1701, 111 N.E.3d 708, ¶ 36 (1st Dist.) (defendant grabbed victim’s face,

causing her pain).

       {¶ 39} In light of Karns’s Indiana conviction and the fact that the elements of

Ind.Code 35-42-2-1.3 and R.C. 2919.25(A) are substantially equivalent, our analysis is

complete, and we need not review the factual basis of Karns’s prior conviction. Lloyd,

132 Ohio St.3d 135, 2012-Ohio-2015, 970 N.E.2d 870, at ¶ 31. Accordingly, no legal

error occurred when the trial court instructed the jury that Karns’s prior conviction for



2 The definition of “physical harm” noted in Johnson is the same as the definition now
found in R.C. 2901.01(A)(3). See Johnson, 2d Dist. Greene No. 88-CA-83, 1989 WL
43040, at *4 (“Physical harm is defined in R.C. 2901.01(C) as ‘any injury, illness or other
physiological impairment, regardless of its gravity or duration.’ ”)
                                                                                        -16-


domestic battery was substantially similar to domestic violence as codified by the State

of Ohio.

       {¶ 40} Even if we were to find that some error occurred in the stipulation with

respect to the Indiana case number and the court’s name, any such error would have

been harmless. These appear to be in the nature of typographical or clerical errors and

did not affect the fact that Karns was previously convicted of domestic battery in Indiana

for purposes of enhancing the crime to a third-degree felony. This would not be the kind

of error that presents “ ‘exceptional circumstances,’ ” and warrants reversal “ ‘to prevent

a manifest miscarriage of justice.’ ” Barnes, 94 Ohio St.3d at 27, 759 N.E.2d 1240.

       {¶ 41} Since either no error occurred or only harmless error occurred, there is no

basis for setting aside the judgment under the plain error doctrine. Accordingly, the First

Assignment of Error is overruled.



                                      III. Manifest Weight

       {¶ 42} Karns’s Second Assignment of Error states that:

              Mr. Karns’s Conviction is Against the Manifest Weight of the

       Evidence.

       {¶ 43} Under this assignment of error, Karns contends that his conviction was

against the manifest weight of the evidence because the testimony the State presented

contradicted to the photographic evidence. In this regard, Karns mentions that M.L.

testified that Karns threw her into the bathtub and ripped down the shower rod, but

photographs show the rod was not down when the police photographed the scene.

Karns also relies on his contention that Indiana’s domestic battery statute is not
                                                                                         -17-


substantially similar to Ohio’s statute because it lacks the element of physical harm.

       {¶ 44} In situations involving a manifest weight challenge, a court reviews “ ‘the

entire record, weighs the evidence and all reasonable inferences, considers the credibility

of witnesses and determines whether in resolving conflicts in the evidence, the jury clearly

lost its way and created such a manifest miscarriage of justice that the conviction must

be reversed and a new trial ordered. The discretionary power to grant a new trial should

be exercised only in the exceptional case in which the evidence weighs heavily against

the conviction.’ ” Thompkins, 78 Ohio St.3d at 387, 678 N.E.2d 541, quoting State v.

Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). Accord State v.

Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 193.

       {¶ 45} Another important principle to bear in mind is that appellate courts should

cautiously exercise their discretionary power of finding that judgments are against the

manifest weight of the evidence. This is because factfinders see and hear the witnesses

and are uniquely qualified to decide whether, and to what extent, to credit their testimony.

As a result, we give substantial deference to credibility decisions of factfinders. State v.

Winbush, 2017-Ohio-696, 85 N.E.3d 501, ¶ 59 (2d Dist.), citing State v. Lawson, 2d Dist.

Montgomery No. 16288, 1997 WL 476684, *4 (Aug. 22, 1997).

       {¶ 46} Our review of the record indicates that the judgment of conviction was not

against the manifest weight of the evidence. As a preliminary point, we note that we

have already rejected the argument about Indiana’s domestic battery statute.

Furthermore, the fact that the shower curtain rod was back in place when photographs

were taken is irrelevant. The police arrived at the scene between an hour to an hour and

a half after the incident occurred. Therefore, Karns had ample time to put the rod back
                                                                                              -18-


in place.

       {¶ 47} As indicated, R.C. 2919.25(A) provides that “[n]o person shall knowingly

cause or attempt to cause physical harm to a family or household member.” We have

already discussed the fact that physical harm includes pain and impact that causes pain.

Here, the victim testified that she sustained injury to her elbow and neck during the

struggle, and two police officers observed visible injury to those places. The victim also

testified that she experienced pain. Tr. at p. 46, 70, 71, 94, and 115.

       {¶ 48} As pertinent here, R.C. 2919.25(F)(1) defines a family or household

member as “(a) Any of the following who is residing or has resided with the offender: (i)

A spouse, a person living as a spouse, or a former spouse of the offender * * *.” R.C.

2919.25(F)(2) further provides that “ ‘Person living as a spouse’ means a person who is

living or has lived with the offender in a common law marital relationship, who otherwise

is cohabiting with the offender, or who otherwise has cohabited with the offender within

five years prior to the date of the alleged commission of the act in question.”

       {¶ 49} The Supreme Court of Ohio has said that “the essential elements of

‘cohabitation’ are (1) sharing of familial or financial responsibilities and (2) consortium.

R.C. 2919.25(E)(2) and related statutes. Possible factors establishing shared familial or

financial responsibilities might include provisions for shelter, food, clothing, utilities, and/or

commingled assets. Factors that might establish consortium include mutual respect,

fidelity, affection, society, cooperation, solace, comfort, aid of each other, friendship, and

conjugal relations.” State v. Williams, 79 Ohio St.3d 459, 465, 683 N.E.2d 1126 (1997).

       {¶ 50} The court later clarified Williams, noting that where the proof established

that the defendant was the victim’s boyfriend and that they lived together, “the state had
                                                                                         -19-


no obligation to demonstrate the sharing of familial or financial responsibilities and

consortium to prove cohabitation.” State v. McGlothan, 138 Ohio St.3d 146, 2014-Ohio-

85, 4 N.E.3d 1021, ¶ 15. Nonetheless, all these factors were established here. The

evidence in the record indicates that Karns and M.L. were involved in a romantic

relationship, had lived together for over a year, had sexual relations, showed affection for

each other, and supported each other, emotionally and financially or otherwise. Karns

also looked after M.L.’s children while she worked. Tr. at p. 58-61.

       {¶ 51} We have previously discussed the fact that Karns had two prior convictions

for purposes of the enhancement in R.C. 2919.25(D)(4), and we need not address it

further. Finally, there is no question under the evidence that Karns knowingly caused or

attempted to cause physical harm to M.L. During the argument, he grabbed M.L. by her

hair, causing pain, shoved and pushed her repeatedly, shoved her into the bathtub, where

she struck her elbow, and pushed her against the wall with his hand on her neck, holding

her against the wall. Tr. at p. 68-71. Karns did not claim at trial that the injuries were

caused by some type of accident; his position was that M.L. made up the incident in order

to avoid delay in evicting him from the premises. Tr. at p. 161.       However, the visible

injuries the police observed contradict this argument.



                                         IV. Conclusion

       {¶ 52} Both of Karns’s assignments of error having been overruled, the judgment

of the trial court is affirmed.

                                     .............
                                    -20-


DONOVAN, J. and HALL, J., concur.



Copies sent to:

Marcy A. Vonderwell
Adam James Stout
Hon. Michael A. Buckwalter